Bruce W, Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-663 3
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




HEIDI KELNER,                                                           Case No. 3:18-cv-00334-CL

               Plaintiff,
                                                                              ORDER (EAJA FEES)
vs.

COMMISSIONER,
of Social Security
Administration,

               Defendant.


       It is ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, an

attorney fee in the amount of $7,439.04 is awarded to Plaintiff. The parties have stipulated and

the Court finds the fee to be reasonable and warranted under the Equal Access to Justice Act. 28

U.S.C. § 2412 et. seq. It is further ORDERED that the aforementioned attorney fee shall be paid

directly to Plaintiffs attorney if Plaintiff has no debt which qualifies for offset against the

awarded fee under the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521

(2010). If Plaintiff has no such debt, then it is ORDERED that the check shall be made payable

to Plaintiffs attorney, Bruce Brewer, and mailed to him at PO Box 421, West Linn, OR 97068.




1 - ORDER FOR EAJA FEES
If Plaintiff has such debt then it is ORDERED that the check for any remaining funds after offset

of the debt shall be made payable to Plaintiff and mailed to Plaintiffs attorney's mailing address

stated above. There are no costs or expenses to be paid herein.



          DATED this




                                                     The Honorable Mark D. Clarke
                                                     United States District Court Magistrate Judge
Submitted by:
Bruce W. Brewer, OSB No. 925581
503-621-6633, Attorney for Plaintiff




2 - ORDER FOR EAJA FEES
